DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5, 13-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackauf.

Regarding claim 1, Hackauf teaches an automated transfer assembly for transferring goods, 
a) having a frame; 
b) having a repositioning installation for repositioning the frame, wherein the repositioning installation is disposed on the frame; 
c) having a gripping device for gripping an item of goods, wherein the gripping device is in connection with the frame, wherein the gripping device comprises 
i) a first gripper arm installation for engaging on the item of goods to be gripped; and 
ii) a second gripper arm installation for engaging on the item of goods to be gripped spaced apart from the first gripper arm in- stallation; and 
d) having a control unit for controlling automated gripping of the item of goods to be gripped by means of the gripping device, see figures 1 and 2 and paragraphs 0027 through 0031.



Regarding claim 3, Hackauf teaches the control unit for controlling the repositioning installation in terms of signaling is in connection with the repositioning installation, see figures 1 and 2 and paragraph 0031+.

Regarding claim 4, Hackauf teaches the control unit controls the gripping installation as function of a known dimension of the item of goods to be gripped, see paragraphs 0027+.

Regarding claim 5, Hackauf teaches the control unit controls the repositioning installation as a function of a known dimension of the item of goods to be gripped, see paragraphs 0027+.

Regarding claim 13, Hackauf teaches a goods detection device for detecting the item of goods to be gripped, see paragraph 0029+.

Regarding claim 14, Hackauf teaches the goods detection device has a first goods detection unit for detecting external portions of the item of goods to be gripped, see paragraph 0029.

Regarding claim 15, Hackauf teaches goods detection assembly has a second goods detection unit for detecting an identification label, 21, on the item of goods, see paragraphs 0028+.

Regarding claim 16, Hackauf teaches the repositioning installation comprises at least one repositioning drive, see paragraph 0031.

Regarding claim 20, Hackauf teaches the first gripper arm installation and the second gripper arm installation are at least in regions pivotable relative to one another, see paragraph 0031.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 9-12, 17-19, 21-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackauf in view of Andersen et al.

Regarding claim 6, Hackauf does not teach taking into account a position of the gripping device.  Andersen et al. teaches a transfer assembly with a GPS monitoring system that controls the assembly based on the position of the assembly, see column 6, lines 17+.  It would have been obvious to one of ordinary skill in the art to combine the position monitoring system of Andersen et al. with the transfer assembly of Hackauf in order to monitor the position of the transfer assembly and gripping device to effectively grip an object.

Regarding claim 8, Hackauf does not teach the control unit, as claimed.  Andersen et al. teaches a transfer assembly with a position monitoring system, see column 6, lines 17+.  It would have been 

Regarding claim 9, Hackauf does not teach a central axis nominal position determination unit for determining a nominal position of a central axis of the item of goods to be gripped.  Andersen et al. teaches a transfer assembly including a frame, gripper arms, and a control unit.  Andersen et al. further teaches a central axis nominal position determination unit, as claimed, see column 5, lines 65+.
	It would have been obvious to one of ordinary skill in the art to combine the position determination unit with the transfer assembly of Hackauf in order enable the transfer assembly to automatically located the goods to be gripped.

Regarding claim 10, Andersen et al. teaches a comparison unit for comparing the nominal position of the central axis of the item of goods to be gripped with a central axis actual position of the item of goods to be gripped, see column 5, lines 65+.

Regarding claim 11, Andersen et al. teaches the control unit controls the repositioning installation as a function of a comparison by the comparison unit, see column 5, lines 65+.

Regarding claim 12, Andersen et al. teaches the control unit controls the second gripper arm installation as a function of a comparison by the comparison unit, see column 7, liens 14+.




Regarding claim 18, Hackauf does not teach a superordinate controller but Andersen et al. does.  Andersen et al. teaches the control unit for controlling the gripping device is capable of receiving signals from a superordinate controller, 30, see column 6, lines 17+.  It would have been obvious to one of ordinary skill in the art to combine the controller of Andersen et al. with the transfer assembly of Hackauf in order to control the movement of the transfer assembly through space.

Regarding claim 19, Hackauf does not teach a superordinate controlled but Andersen et al. does.  Anderesen et al. teaches the control unit for controlling the repositioning installation is capable of receiving signals from a superordinate controller 30, see columns 6, lines 17+.  It would have been obvious to one of ordinary skill in the art to combine the controller of Andersen et al. with the transfer assembly of Hackauf in order to control the movement of the transfer assembly through space.

Regarding claim 21, Hackauf does not teach a navigation installation, as claimed.  Andersen et al. teaches a transfer assembly comprising a first navigation installation, 50, for navigating the transfer assembly, and a second navigation installation, 48, for navigating the transfer assembly which differs from the first navigation installation.


Regarding claim 22, Andersen et al. teaches the second navigation installation has a higher position accuracy than the first navigation installation, see figure 10 and 11.

Regarding claim 23, Andersen et al. teaches the first navigation installation is permanently active when repositioning the transfer assembly, see column 11, lines 22+.

Regarding claim 24, Andersen et al. teaches the first navigation installation is permanently active up to an identification of an item of goods to be gripped, see column 11, lines 22+.

Regarding claim 25, Andersen et al. teaches the second navigation installation is active after identification of an item of goods to be gripped, see column 11, lines 22+.

Regarding claim 26, Andersen et al. teaches the first navigation installation utilizes the navigation sensor, see column 10, lines 22+.

Regarding claim 27, Andersen et al. teaches the first navigation installation comprises at least one two-dimensional lidar system, see figure 10 and 11.

Regarding claim 28, Andersen et al. teaches the second navigation installation utilizes a goods identification device, see column 6, lines 17+.

Regarding claim 29, Andersen et al. teaches the second navigation installation is embodied as a three-dimensional goods identification system, see column 6, lines 17+.

Regarding claim 30, Andersen et al. teaches the goods are identifiable by way of position coordinates thereof, see column 6, lines 17+.

	Regarding claims 31, 33-36, the combination of Hackauf and Andersent et al. teach the plant as claimed and clearly detailed in the above rejections.  

Regarding claim 32, Andersen et al. teaches producing paper rolls and storing the rolls in warehouses, see column 1, lines 62+.  Andersen et al. further teaches that the rolls are paper rolls, other type of material can be wound around the core, including cardboard, see column 5, lines 37+.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackauf in view of Seaberg.
Regarding claim 7, Hackauf does not teach a second griper arm installation is longer than the first, but Seaberg does, see figures 1 and 2.  It would have been obvious to one of ordinary skill in the art to provide a second gripper longer than the first in order to more securely grip rolls of varying sizes.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



5 March 2021